Citation Nr: 0731701	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
April 1946 and from February 1951 to August 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2003 and February 2004 rating decisions.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The totality of the medical evidence fails to link the 
veteran's heart condition to his time in service or to a 
service connected disability.

2.  The evidence fails to show that the veteran is 
unemployable as a result of his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  Criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

In June 2003, the veteran filed a claim for service 
connection for a heart condition.  

Service medical records fail to show a heart condition while 
the veteran was in service, and the veteran's heart was found 
to be normal on his separation physical in 1952.  There is 
also no evidence of a heart condition for many years 
following service, and no medical evidence has been presented 
indicating that the veteran's heart condition began during 
service.  As such, service connection for a heart condition 
is not available on a direct basis.

The veteran also contends that stress from his service-
connected post traumatic stress disorder (PTSD), for which he 
is rated 30 percent disabling, has either caused or 
aggravated his heart condition.  The veteran has been 
diagnosed with a number of heart ailments, including coronary 
artery disease, valvular heart disease, inducible ventricular 
tachycardia, renovascular hypertension, and syncope.  The 
veteran has also had a history of heart attacks and currently 
has a pace maker.

In September 2003, the veteran's private doctor, Dr. Alfonso, 
opined that because of the veteran's nervous condition, 
associated with combat exposure during World War II, he has 
developed hypertension and a heart condition.  In May 2004, 
another private physician, Dr. Pal, opined that apparently 
the stress provoked from his military service was one of the 
factors that contributed to the worsening of his coronary 
artery disease.

While both doctors suggest a link between the veteran's PTSD 
and his heart condition, the opinions are vague and neither 
doctor provided any evidentiary support for his conclusion.  
As such, the veteran's claim was remanded for a VA 
examination to determine the etiology of his heart condition.

The veteran underwent a VA examination in March 2007 at which 
it was noted that the veteran had first started having heart 
problems in 1994, with his first myocardial infarction in 
1997.  After reviewing the veteran's claims file and 
examining the veteran, the examiner opined that it was less 
likely than not that the veteran's heart condition was either 
caused or aggravated by his PTSD.  The examiner specifically 
cited to the absence of any double blinded study having been 
conducted suggesting such a relationship.

While the veteran believes that his PTSD has caused his heart 
condition, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his PTSD 
and his heart condition.  

While two private doctors suggested there was a relationship 
between the veteran's PTSD and his development of a heart 
condition; neither doctor provided any rationale for his 
opinion.  A VA examiner charged with determining the etiology 
of the veteran's heart condition, and given the benefit of 
reviewing the private doctors' opinions, reviewing the 
veteran's claims file, and examining the veteran, found that 
there was no medical evidence to support the doctors' 
contentions.  Given the greater access the VA examiner had, 
and the lack of any cited medical basis for the private 
doctors' opinion, greater weight will be assigned to the VA 
examiner's opinion.

As such, the medical evidence of record fails to make it as 
likely as not that the veteran's PTSD either caused or 
aggravated his heart condition; and the veteran's claim is 
therefore denied.


II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for PTSD (rated at 30 
percent), for tinnitus (rated at 10 percent), and for hearing 
loss (rated as noncompensable).  As such he fails to meet the 
schedular criteria for a TDIU, since his service-connected 
disabilities combine to less than 70 percent, and no single 
disability is rated at 40 percent.  

Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability. 
38 C.F.R. § 4.16(b).

The medical evidence in this case fails to show, however, 
that the veteran's service connected disabilities have 
prevented him from being employable.  

The veteran worked as an engineer for NASA for more than 20 
years, retiring in 1986.  At a VA examination in October 
2003, the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 68 which is indicative of either 
some mild symptoms (e.g., depressed mood and mild insomnia); 
or some difficulty in social or occupational functioning, but 
where a person is generally functioning well, with some 
meaningful interpersonal relationships.  At the examination, 
the veteran's speech was normal and he made good eye-contact; 
his insight and judgment were intact, and it was noted that 
the veteran did household chores since his wife had macular 
degeneration.  The veteran also reported exercising for an 
hour each day and driving his wife to the doctor.

At the veteran's VA examination in March 2007, the examiner 
indicated that the veteran's activities of daily living were 
impaired by his heart condition which prevented exercise, 
sports, recreation, and traveling and which severely limited 
his ability to do chores.  However, the veteran is not 
service connected for his heart condition, and it therefore 
may not be relied upon for establishing a TDIU.

The veteran's claims file is void of a medical opinion of 
record indicating that he is unemployable based on his 
service-connected disabilities.  The veteran has been 
diagnosed with PTSD, but the VA psychiatrist assigned a GAF 
score that indicated the veteran was generally functioning 
well socially and occupationally.  As such, the evidence 
fails to show that a service-connected disability is 
responsible for the veteran's unemployability; and the 
veteran's claim for a TDIU is therefore denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in July 2003, November 2003, and November 2006, which 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above with regard to each 
issue on appeal, as well as informing him how disability 
ratings and effective dates were calculated.  With regard to 
the fourth element, it is clear that the veteran was aware 
that he should provide any evidence in his possession as he 
submitted a statement in November 2003 indicating that he had 
no additional evidence to submit at that time.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

Private treatment records have been obtained; as have the 
veteran's service medical records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

Service connection for a heart condition is denied.

A TDIU is denied


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


